 Case 1:18-cv-00065-IMK Document 26 Filed 12/04/18 Page 1 of 1 PageID #: 71



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

KIMBERLY MALE,

           Plaintiff,

v.                                            CIVIL ACTION NO. 1:18cv65
                                                   (Judge Keeley)

KOHL'S DEPARTMENT STORES, INC.,

                           ORDER OF DISMISSAL

     On December 4, 2018, the parties in this matter filed a

stipulation of voluntary dismissal pursuant to Federal Rule of

Civil Procedure 41(a)(1)(A)(ii) (Dkt. No. 25). The Court therefore

DISMISSES this civil action with prejudice and ORDERS that it be

terminated from the active docket.

       The Clerk is directed to transmit copies of this Order to

counsel of record.

DATED: December 4, 2018


                                     /s/ Irene M. Keeley
                                     IRENE M. KEELEY
                                     UNITED STATES DISTRICT JUDGE
